Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-8, 12-20, 24-27, and 30-40 are allowed.
The following is an examiner’s statement of reasons for allowance.
As to claim 1, the prior art of record fails to show or suggest the retainer device for retaining or holding an anchor rod wherein the body portion is, in use, configured for sliding translational movement relative to the anchor rod along a longitudinal extent thereof into engagement with an abutment on the external periphery of the anchor rod as specifically recited in the claim.  The closest prior art, Amberg (GB 2073283) discloses a retainer device 20; however, as pointed out in applicant’s response of 3/2/2021, Amberg’s retainer device is not configured for sliding translational movement in to engagement with an abutment.  
As to claim 20, the prior art of record fail to show or suggest the method of installing a rock anchor comprising driving the anchor rod and the retainer device mounted thereon into the drilled hole, whereby the retainer device is fixed or held against axial movement along the anchor rod by a coupling member for axially connecting the said anchor rod with a second elongate anchor rod as the said anchor rod and retainer device are driven into the hole, and whereby the at least one arm or tab deforms to engage and bear against an inner surface of the hole for retaining or holding the said anchor rod in the hole as specifically recited in the claim.  The closest prior art, 
As to claim 25, the prior art of record fails to show or suggest the method of installing a rock anchor comprising wherein as the anchor rod advances into the hole, a portion of the retainer device moves to abuts against the shoulder, which thereby pushes the retaining device into the hole, whereby the at least one arm or tab deforms to engage and bear against an inner surface of the hole for retaining or holding the anchor rod in the hole as specifically recited in the claim.  The closest prior art, Amberg (GB 2073283) discloses a retainer device 20; however, as pointed out in applicant’s response of 3/2/2021, Amberg’s retainer device is not configured for sliding translational so as to move and abut against the shoulder which thereby pushes the retaining device into the hole.
As to claim 27, the prior art of record fails to show or suggest the method of installing a rock anchor comprising wherein the retainer device is translationally movable relative to the anchor rod along a longitudinal extent of the anchor rod and providing an abutment at an opposite end region of the anchor rod by attaching a coupling member for securely and non-rotatably joining or coupling a second elongate anchor rod in substantial axial alignment with the said anchor rod for engagement with the retainer device as the anchor rod advances into the hole thereby 
As to claim 35, the prior art of record fails to show or suggest the retainer device for retaining or holding an anchor rod comprising wherein the channel of the body portion is configured, in use, for sliding movement along the external periphery of the anchor rod in a clearance fit or a light interference fit into engagement with an abutment on the external periphery of the anchor rod, and wherein the at least one arm or tab is configured to deform resiliently and/or plastically to engage and bear against an inner surface of the hole when the retainer device mounted on the anchor rod is driven into the hole as specifically recited in the claim.  The closest prior art, Amberg (GB 2073283) discloses a body portion 20; however, as pointed out in applicant’s response of 3/2/2021, Amberg’s body portion is not configured for sliding translational movement in to engagement with an abutment.  
Applicant discloses that such embodiments facilitates holding or locking of self-drilling type anchor rod in an “up-hole” such that is not able to fall out under its own self-weight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL